Citation Nr: 0601454	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-28 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 24, 2002, 
for a grant of a 40 percent rating for residuals of 
lumbosacral injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO implemented a February 2003 
Board decision which granted a 40 percent rating for 
residuals of a lumbosacral injury.  The RO assigned an 
effective date of July 24, 2002.  The veteran appealed the 
assigned effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process is followed and that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide. In what can 
be considered a fourth element of the requisite notice, VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The veteran has not been sent a VCAA letter with regard to 
the effective date issue.  Accordingly, the agency of 
original jurisdiction (AOJ) should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed. 

The Board is cognizant of a recent precedent opinion of the 
VA General Counsel regarding whether notice pursuant to 38 
U.S.C.A. § 5103(a) is warranted with respect to new claims 
raised in a notice of disagreement where the notice of 
disagreement is in response to notice of an RO decision on a 
claim for which VA has already given the section 5103(a) 
notice.  See VAOPGCPREC 8-2003. However, it cannot be said, 
in this case, that there has initially been sufficient 
compliance with section 5103(a) when the only VCAA letter of 
record is inapplicable to the present appeal in that a 
December 2001 VCAA letter refers to service connection claims 
for disorders not at issue in this case and as such, cannot 
render a later VCAA compliant notice on a downstream issue 
unnecessary as indicated in VAOPGCPREC 8-2003.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority with 
regard to the effective date issue.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) as to 
this claim must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

